DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 June, 2020 has been entered.
 
Response to Amendment
Applicant's submission filed on 19 June, 2020 has been entered. Claims 1 and 13 have been currently amended. No claim has been currently canceled or newly added. As a result, claims 1-24 are pending in the application. 

                             Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/08/2020, 8/05/2020, 11/06/2020 and 02/11/2021 have been considered by the examiner.

Response to Arguments
Applicant’s arguments, see remark, filed 19 June, 2020, with respect to the rejections of claims 1 and 13 under the prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitations “maintains an operation log including the database write operations, and responsive to accepting the database write operations from client systems, propagate the database write operations to the at least two secondary nodes from the operation log; at least two secondary nodes that host copies of data of the primary database instance, the at least two secondary nodes configured to: replicate logged operations from the primary node, the at least two secondary nodes replicating the database write operations included in the operation log from the primary nodes accept database read operations from client systems, and responsive to accepting the database read operations, provide a result to the client from the copies of the data of the primary database instance hosted by the at least two secondary nodes”. This rejection is made using Anand Prahlad et al (US Patent Publication No. US 2010/0333116 A1, hereafter referred to as “Prahlad”) in view of Vishal Singh Batra et al (US Patented Publication No. US 2007/0203944 A1, hereafter referred to as “Batra”).

Claim Rejections - 35 USC § 112 (pre-AIA ), First paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “wherein the database subsystem is further configured to accept optimization information from the central management server based on analysis of the performance metrics for cloud resource utilization and the performance metrics for database operation by the central management server, including at least analysis of propagation of the write operations”. Specification on page 39 lines 8-10 describes “In one embodiment, a primary or master node is responsible for accepting write operations and propagating them to secondary nodes within the replica set.”.. However, the specification does not support the limitation “including at least analysis of propagation of the write operations”. Therefore, for purposes of examination, the 
Dependent claims 2-12 inherit the deficiencies of independent claim 1, and whichever intermediary claims they respectively depend upon.
Any assistance Applicant could offer the examiner by way of identifying particular paragraphs corresponding to the claims would be greatly appreciated in the examination of this instant application.

Claim Rejections - 35 USC § 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "responsive to accepting the database write operations from client systems, propagate the database write operations to the at least two secondary nodes from the operation log;" in lines 13-14. There is insufficient antecedent basis for this limitation in the claim as there is no “at least two secondary nodes” mentioned earlier within claim 1.

Furthermore, claim 1 recites the limitation ‘at least two secondary nodes that host copies of data of the primary database instance, the at least two secondary nodes configured to:’ in lines 15 renders the claim indefinite because it is unclear which ‘at least two secondary nodes’ this limitation is referring back to or if it is different “at least two secondary nodes” from claim 1 in lines 13-14. It is unclear whether ‘at least two secondary nodes’ is the same two secondary nodes or different two secondary nodes from claim 1.
Appropriate correction is required.
Claims 2-12 are rejected on the same ground because they either contain or inherit the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Anand Prahlad et al (US Patent Publication No. US 2010/0333116 A1, hereafter referred to as “Prahlad”) in view of Vishal Singh Batra et al (US Patented Publication No. US 2007/0203944 A1, hereafter referred to as “Batra”).

With respect to claim 1, Prahlad teaches a cloud distributed database system, the system comprising: 
at least one cloud based resource, the at least one cloud based resource including processor and memory (see Fig. 1, 2 and Para [0060] and [0020], create secondary copies of primary data objects in storage devices 115, which may include various cloud storage sites 115A-N including a processor and a memory);  
a database subsystem executing on the at least one cloud based resource (see Fig. 1 and Para [0061], perform local content indexing and/or local object-level, sub-object-level or block-level deduplication when performing storage operations involving various cloud storage sites 115A-Ncloud storage sites 115A-N (i.e/ cloud based resource)), wherein the database subsystem comprises: 
at least one replica set including:
a primary node hosting a primary database instance of a database, the primary node configured to :
accept database write operations from client systems (see Para [0098], single instancing is one form of deduplication and generally refers to storing in secondary storage only a single instance of each data object or each data sub-object or each data block in a set of data (i.e. primary database)),
a connection manager configured to control authentication of the client systems based on connection strings communicated from the client systems (see Para [0072], an audit policy specify rules for handling sensitive or confidential objects, which may require that a reviewer approve the transfer of any sensitive objects to a cloud storage site 115A-N, also Para [0346], teaches user-level security and authentication of the client systems) connecting to an instance of the database stored in the at least one replica set (see Para [0150], If the two data objects are identical (meaning the two objects have the same data, while their metadata, such as ACLs or descriptors, could be different), they will both have the same identifier.  The deduplication module 299 can then store both encrypted instances of the data object or only a single encrypted instance (or a reduced number of encrypted instances)); 
wherein the database subsystem is configured to accept database operations including write and read commands from client systems connected to the database (see [0348]-[0349], when an application running on a client requests the retrieval of a data object stored in the object store, the client may present a URI and that will be able to retrieve the data object if the client is properly authenticated), and provide a result to the client from matching records in the database stored in the at least one replica set responsive to client communicated database operations (see Para [0261], the storage manager receive and process a request to search the management index for files matching certain search criteria, and then return matching files); and 

   communicate performance metrics for cloud resource utilization by the database subsystem to a central management server (see Para [0123], if the system determines that a cloud storage site is underperforming, it may transfer files from the underperforming site to a different site that is meeting performance metrics specified in a storage policy);   
  	   communicate performance metrics for database operation (see Para [0124], by determining the actual performance of cloud storage sites 115A-N, the storage operation cell may adjust its classifications of various cloud storage sites 115 dynamically or periodically), the performance metrics for database operation being determined in part based on the operation log from the primary node (see Para [0071], the selection of cloud storage sites on the basis of actual performance, a storage manager 105, secondary storage computing devices 165 and/or other system components may ‘track, log and/or analyze the performance (i.e. based on the operation log)’ achieved by cloud storage sites, and periodically perform tests or monitor performance of the cloud storage provider as compared to the ‘defined level of service such as data recovery rates, threshold latency and/or bandwidth (i.e. performance metrics)’ to ensure the appropriate level of service); and 
	   wherein the database subsystem is further configured to accept optimization information from the central management server based on analysis of the performance metrics for cloud resource utilization and the performance metrics for database the system may review the historical performance achieved by various target cloud storage sites 115A-N to determine which sites (either a less expensive or less reliable cloud storage site, i.e. optimization information) have historically achieved the desired performance metrics mandated by a storage policy).
	
	   However, Prahlad does not explicitly teaches “maintains an operation log including the database write operations, and responsive to accepting the database write operations from client systems, propagate the database write operations to the at least two secondary nodes from the operation log; at least two secondary nodes that host copies of data of the primary database instance, the at least two secondary nodes configured to: replicate logged operations from the primary node, the at least two secondary nodes replicating the database write operations included in the operation log from the primary nodes accept database read operations from client systems, and responsive to accepting the database read operations, provide a result to the client from the copies of the data of the primary database instance hosted by the at least two secondary nodes”.
	However, Batra teaches maintains an operation log including the database write operations (see Para [0042], the QRS 132 is the entry point to the cluster of nodes 140-144 and it monitors the performance of each node for the given service class.  ‘The QRS 132 records the performance in the background, and uses the results to route the subsequent requests based on their QoS goals and the performance of each node as observed in the previous runs (i.e. an operation log).  The QRS 132 also monitors the database state change);
	responsive to accepting the database write operations from client systems, propagate the database write operations to the at least two secondary nodes from the operation log (see Fig. 2-3 and Para [0006] teaches ‘a cluster of nodes 54-58 (i.e. at least two secondary nodes)’ host multiple application servers 59-62 and database instances 64-68, and Para [0043] further teaches different requests from the user can be served on different nodes of the cluster,… the SSS 134-138 is the first component to receive the request on the respective node 140-144 and is configured as the first servlet,... a unique identifier is assigned to each user session by the ‘QRS 132 (i.e. an operation log)’ and the same is used to persist the user session on the common database 152.  The user session identifier is kept in the session of the QRS 132 and is passed to the SSS 134-138 as part of the request URI between the QRS 132 and the SSS 134-138.  When the request arrives, the SSS 134-138 reads the user session from the common database 152 and sets the current session attributes with the values from the session object read from the common database 152); 
at least two secondary nodes that host copies of data of the primary database instance (see [0006], teaches a cluster of nodes 54-58 (i.e. at least two secondary nodes)’ host multiple application servers 59-62 and database instances 64-68.  The dispatcher program 52 distributes requests equally to the nodes 54-58.  The database instances 64-68 are replicated across several nodes to get performance benefit, and Para [0009] teaches read operations are routed to the replica database instances 64-68 and the updates, inserts and deletes are routed to a master database 70 by the 
respective data access layer 72-76), the at least two secondary nodes configured to:
	replicate logged operations from the primary node, the at least two secondary nodes replicating the database write operations included in the operation log from the primary node (see Fig. 3 and Para [0041]-[0044], the replicated database solution is achieved by creating two clones of the Entity Bean.  Entity Bean is an Object Oriented View of the data (table) and typically represents a single tuple from the table it points to.  The cloned Entity Beans are then deployed in such a way that one of the cloned 
beans (RWBean) offers data virtualization and abstracts the physical location 
of the data from the application.  The other cloned bean (ReadBean) is deployed 
against the replicated database, and Para [0049] teaches the DB Replicator 180 replicates the master database 152 to the replicas incrementally and notifies the QRS 132 the timestamp until which the data is replicated on all the replica instances 182, 184…, and the ‘QRS 132 (i.e. the operation log)’ stores the update timestamps in a database),
	accept database read operations from client systems, and responsive to accepting the database read operations, provide a result to the client from the copies of the data of the primary database instance hosted by the at least two secondary nodes (see Para [0010]-[0017], a primary database instance 114 exists and responds to read/write requests from the respective application entity bean(s) 108-112…..
Once a query is submitted, the primary database 114:i) analyzes the query, ii) splits it in various parts to match the data partitions, iii) routes the individual parts to the partitioned database nodes 116.sub.n, iv) gathers results from each of the partitions involved in the query execution, v) perform database operation(s) on the result collection that cannot be performed by the underneath partitions individually as the operation requires a complete view of the results from all the partitions, vi) 
compose the final result set, and vii) answers the query to the client (i.e. providing a result set from said respective partitioned database instance to the client)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Batra’s web services operations on a set of nodes accessing a common database system with the teachings of Prahlad’s cloud based data storage operations in order to allow storage consumers to perform the clustered web services nodes for accessing the common database effectively, and increase scalability, performance, and reliability of purchasing goods and services as taught by Batra.
Prahlad-Batra further teaches analysis of the propagation of the write operations. The examiner notes Prahlad disclose analysis of other performance metrics (see Para [0249], the system may review the historical performance achieved by various target cloud storage sites 115A-N to determine which sites (either a less expensive or less reliable cloud storage site, i.e. optimization information) have historically achieved the desired performance metrics mandated by a storage policy) and Batra teaches propagating of write operations (see Fig. 2-3 and Para [0006] teaches ‘a cluster of nodes 54-58 (i.e. at least two secondary nodes)’ host multiple application servers 59-62 and database instances 64-68.  The dispatcher program 52 distributes requests equally to the nodes 54-58.  The database instances 64-68 are replicated across several nodes to get performance benefit and higher availability in case of database failures) which is a performance metric. 

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Batra’s web services operations on a set of nodes accessing a common database system with the teachings of Prahlad’s cloud based data storage operations in order to get performance benefit and higher availability in case of database failures as taught by Batra.
 
Claim 13 is substantially similar to claim 1, and therefore likewise rejected.
Regarding claim 2, Prahlad teaches the monitoring component further comprises at least one monitor agent executed on instantiated cloud resources configured to collect the 30performance metrics for cloud resource utilization (see Para [0071], analyze the performance achieved by cloud storage sites)
Claim 14 is substantially similar to claim 2, and therefore likewise rejected.

Regarding claim 3, Prahlad teaches the monitoring component further comprising at least one monitor agent executing on database application components configured to collect the performance metrics for database operation (see Para [0249], the system may review the historical performance achieved by various target cloud storage sites 115A-N to determine which sites have historically achieved the desired performance metrics mandated by a storage policy).  
Claim 15 is substantially similar to claim 3, and therefore likewise rejected.

Regarding claim 4, Prahlad teaches the database subsystem further comprises: 
a plurality of replica sets, wherein the database data is partition across the plurality of replica sets (see Para [0069], a storage policy may specify that a first type of files be stored only on cloud storage sites 115A-N that ‘replicate copies of their data (i.e. replica sets)’ across two or more geographically separate regions or across two or more separate power grids);  
5a routing component configured to route client data requests to respective replica sets based on configuration metadata for the database data (see Para [0014], if a client has primary data stored on it, and a storage management system is utilized to create a secondary copy of this data on a secondary storage device, the client may communicate with the secondary storage device by utilizing a proprietary application-level network protocol); and 
a configuration sever configured to store configuration metadata specifying location of database ranges (see Para [0152], the metadata file stores references to the location(s) of data objects in the "S" file and the "N" file).
Claim 16 is substantially similar to claim 4, and therefore likewise rejected.

 	Regarding claim 5, Prahlad teaches the connection manager is configured to manage database connections from the client to the routing component (see Para [0280], the client computers 1622 and 1624 communicate with the data storage system 1610 over a network 1630, such as a private network such as an intranet, a public network such as the Internet, and the networked computing system includes network-attached storage, such as the cloud gateway 1540).  
Claim 17 is substantially similar to claim 5, and therefore likewise rejected.

Regarding claim 6, Prahlad teaches an automation component executed on the at least one cloud based resource configured to automatically execute optimization information 15from the central management server (see Para [0079], automatically configured to optimize data storage and/or retrieval).  
Claim 18 is substantially similar to claim 6, and therefore likewise rejected.
Regarding claim 7, Prahlad teaches the automation component is configured to automatically provision additional database components hosted on cloud based resources responsive to optimization information (see Para [0217], storage operations involving very large amounts of data are enabled and optimized).  
Claim 19 is substantially similar to claim 7, and therefore likewise rejected.

Regarding claim 8, Prahlad and Batra combined teach the automation component is configured to: provision a new secondary node in the at least one replica set (see Batra: Para [0010]-[0014] and [0044], creating a new entity bean with its home and remote interface that carries only the read operations of the master entity bean.  This bean is called CEBR as it is clone of the read operations of the master entity bean unlike CEBRW which is clone of both read and write operations of the master entity bean) and trigger an initial synchronization with at least one of the at least two secondary nodes to provide a copy of the data of the primary node's database (see Batra: Para [0043], new component `Session Synchronizer Servlet` (SSS) 134-138 is deployed with each respective node 140-144 housing the web and application logic);  
25update configuration information for the at least one replica set (see Batra: Para [0049], the QRS compares the replication timestamp with the timestamp for the latest update for the given user and if it finds that the update timestamp is contained within the replication timestamp, it starts to make use of the replicas by routing the request to any node of the cluster as opposed to route the request to the master node bound with master database instance only); and 
trigger replication of logged operations on the primary node to the new secondary node (see Batra: Para [0009], read operations are routed to the replica database instances 64-68 and the updates, inserts and deletes are routed to a master database 70 by the respective data access layer 72-76 and the network dispatcher 78).   
Claim 20 is substantially similar to claim 8, and therefore likewise rejected.

Regarding claim 9, Prahlad teaches 30a snapshot component, executed on the at least one cloud based resource, configured to: generate a plurality of snapshots of data stored in the at least one replica set (see Para [0006], a snapshot may capture the directory structure of a primary copy volume at a particular moment in time, and preserve file attributes and contents); and -92-Attorney Docket No.: T2034.70031 US00 
identify a committed snapshot from the plurality of snapshots that is representative of data that has been replicated on a majority of members of the at least one replica set (see Para [0008], when a block changes in primary storage, the block is copied to secondary storage before the block is overwritten in primary storage and the snapshot mapping of file system data is updated to reflect the changed blocks at that particular point in time); and 
a command processing component configured to read the committed snapshot 5responsive specification of a read commit option in a client request (see Para [0088], users may optionally issue instructions to various storage operation cells regarding the performance of the storage operations concerning the number of pending snapshot copies) and generate the result of data matching the read request using the committed snapshot (see Para [0088], users or other system processes may retrieve information or issue commands by employing API commands sent to the interface agent via the network agent).  
Claim 21 is substantially similar to claim 9, and therefore likewise rejected.

Regarding claim 10, Prahlad teaches the snapshot component is further configured to identify a new committed snapshot responsive to receipt of at least one confirmation from the 10at least two secondary nodes (see Para [0243], the component identifies content within the copy of the data when new content is available or additional content is ready to be added to the content index, wherein copy may be a data ..snapshot).
Claim 22 is substantially similar to claim 10, and therefore likewise rejected.

Claims 11 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prahlad in view over Batra, and further in view of in view of Ronald S. Karr et al (US Patented Publication No. US 7657578 B1, hereafter referred to as “Karr”).

Regarding claim 11, Prahlad and Batra teach the claimed invention substantially as detailed in claim 1 above. However, Prahlad and Batra do not explicitly teaches “the command processing component is configured identify a data storage node from the at least one replica set having data consistent with the committed snapshot and execute a read commit operations from the identified data storage 15node”.
However, Karr teaches the command processing component is configured identify a data storage node from the at least one replica set having data consistent with the committed snapshot and execute a read commit operations from the identified data storage 15node (see Karr: col. 11 lines 25-62, write ordering may require that if a first write request W1 is issued, and an indication of write completion is provided to the requester, then data modified by a second write request W2 (initiated after the completion indication for W1 has been provided) may not be committed (e.g., made persistent by writing to disk) until data modified by W1 has been committed.’).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Karr’s volume replication in a storage system with the teachings of Prahlad’s cloud based data storage operations  and the teachings of Batra’s web services operations on a set of nodes accessing a common database system in order to allow quick recovery data of the storage system at multiple storage sites when the event of a failure, and also provide a uniform time across systems in and efficient manner as taught by Karr.
Claim 23 is substantially similar to claim 11, and therefore likewise rejected.

Claims 12 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prahlad in view over Batra, and further in view of in view of Massoud Alibakhsh et al. (Patented application no.: US 8103906 B1, hereinafter “Alibakhsh”).

Regarding claim 12, Prahlad and Batra teach the claimed invention substantially as detailed in claim 1 above. Prahlad teaches “wherein the at least one replica set is configured to: communicate, via a normal database operation, heartbeat information as metadata within a write operation function (see Para [0370], the object store may write a dehydrated form of data objects directly to an archive file located in a secondary data store, wherein an archive file may comprise ‘metadata files 806, metadata index files 808 (i.e. heartbeat)’)”.
However, Prahlad and Batra do not explicitly teaches 20automatically recover a primary node in the distributed database system in response to a detected failure of the primary node by an absence of the heartbeat information”.
However, Alibakhsh teaches “20automatically recover a primary node in the distributed database system in response to a detected failure of the primary node by an absence of the heartbeat information (see col. 5 lines 51-67 to col. 6 lines 1-6, monitors client-server heartbeats, diagnoses causes of heartbeat interruptions, initiates failover either a database server is down or a client-server failure is detected, and col. 6 lines 44-49 teaches the master monitor communicates with the replication monitor agent and a heartbeat is established between the client-server and the cloud computing environment via the secure network connection, wherein the heartbeat comprises any signal that is identifiable to indicate that the client-server is functional (i.e. automated recovery process performed))”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Alibakhsh’s disaster recovery system in a cloud computing environment with the teachings of Prahlad’s cloud based data storage operations  and the teachings of Batra’s web services operations on a set of nodes accessing a common database system in order to prevent loss of critical information and sensitive information when the client-server fails during a disaster and reduce cost of ownership for the additional hardware and information technology services as taught by Alibakhsh.
Claim 24 is substantially similar to claim 12, and therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murphy; Elissa E. et al. discloses US 2010/0257142 A1 a method for highly efficient restoration in a network-based backup system.
Blitzer; Aharon et al. discloses US 8185505 B1 techniques for processing recovery points.

                                         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDALIB F LODHI/           Examiner, Art Unit 2162                                                                                                                                                                                                        02/27/2021

/MATTHEW ELL/           Primary Examiner, Art Unit 2145